DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al., US 2012/0241739 (listed in IDS filed on 12/11/2020).
In re Claim 1, Yamazaki discloses a memory device comprising: a first memory cell 1MC (Fig. A) comprising a first transistor (marked as 127 in Fig. 12B; and as (101, 102, 103, 1MC is inherently longer than or equal to 10 minutes, and wherein an operation speed of the first memory cell 1MC is inherently higher than or equal to an operation speed of a second memory cell 2MC comprising a transistor (marked as 1128 in Fig. 12B, and as (123, 122, 121) in Fig. 12A) comprising silicon ([0122]; [0129], [0135]; [0141], [0148], ) in a semiconductor layer (122, 123) (Figs. 11, 12, 15, and A; [0053 -0155]).
It is inherently because according to MPEP2112.01 [R-3] Composition, Product, and  Apparatus Claims I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case a refresh interval of the first memory cell 1MC (that is substantially identical in structure and composition to Applicant’s memory cell) is inherently longer than or equal to 10 minutes, and wherein an operation speed of the first memory cell 1MC is inherently higher than or equal to an operation speed of a second memory cell 2MC (that is substantially identical in structure and composition to Applicant’s memory cell).
In re Claim 3, Yamazaki discloses the memory device according to claim 1, wherein the first memory cell 1MC inherently operates at a higher operation speed than the second memory cell 2MC at an operation temperature of higher than or equal to 20 °C and lower than or equal to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case wherein the first memory cell 1MC being substantially identical in structure and composition to Applicant’s memory cell) possesses the same function - operates at a higher operation speed than the second memory cell 2MC at an operation temperature of higher than or equal to 20 °C and lower than or equal to 200 °C.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Yamazaki’s Fig. 12A annotated to show the details cited

1MC inherently operates at an operation speed five or more times higher than that of the second memory cell 2MC at an operation temperature of higher than or equal to 20 °C and lower than equal to 200 °C. It is inherently because according to MPEP2112.01 [R-3] Composition, Product, and  Apparatus Claims I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case wherein the first memory cell 1MC being substantially identical in structure and composition to Applicant’s memory cell) possesses the same function - operates at an operation speed five or more times higher than that of the second memory cell 2MC at an operation temperature of higher than or equal to 20 °C and lower than equal to 200 °C.
In re Claim 5, Yamazaki discloses all limitations of claim 5 except for that a channel length of the first transistor 127 is greater than or equal to 5 nm and less than or equal to 100 nm. It is known in the art that the channel length is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified channel length, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 6, Yamazaki discloses all limitations of claim 6 except for that a channel length of the first transistor 127 is greater than or equal to 5 nm and less than or equal to 30 nm. It is known in the art that the channel length is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified channel length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
With respect to the claims 5 and 6, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired performance. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(A).

In re Claim 8, Yamazaki discloses an electronic device comprising: the memory device according claim 1; and at least one of an antenna, a sensor, a speaker, and a microphone (Fig. 15).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa, US 2017/0025415 (corresponding to US 9,768,174).
In re Claim 9, Kurokawa discloses a memory device 1000 (Fig. 1) comprising a cell array 100 comprising a memory cell 101; and a peripheral circuit (200, 300) configured to control the cell array 100, wherein the peripheral circuit (200, 300) comprises a region overlapping with the cell array 100, wherein the memory cell 101 (Fig. 2) comprises a transistor Tr1 and a capacitor C1 ([0073]), wherein the transistor Tr1 comprises a metal oxide (1431, 1432) (Figs, 24; [0064], [00341-00346]) in a semiconductor layer (1431, 1432), and wherein the memory device 1000 inherently has a function of operating at a refresh interval of longer than or equal to 10 minutes and shorter than or equal to one hour in an environment of higher than or equal to 20oC and lower than or equal to 85oC (Figs. 1-2, 11, 17, 23-24; [0066 – 00348]). It is It is inherently because according to MPEP2112.01 [R-3] Composition, Product, and  Apparatus Claims I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case the memory device 1000 of Kurokawa being substantially identical in structure or composition to Applicant’s memory device inherently has the function of operating at a refresh interval of longer than or equal to 10 minutes and shorter than or equal to one hour in an environment of higher than or equal to 20oC and lower than or equal to 85oC.
In re Claim 10, Kurokawa discloses the memory device according to claim 9, wherein the memory device inherently has a function of operating at a refresh interval of longer than or equal to 10 minutes and shorter than or equal to 10 hours. It is inherently because according to MPEP2112.01 [R-3] Composition, Product, and  Apparatus Claims I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case the memory device 1000 of Kurokawa being substantially identical in structure or composition to Applicant’s memory device inherently has the function of operating at a refresh interval of longer than or equal to 10 minutes and shorter than or equal to 10 hours.
In re Claim 11, Kurokawa discloses the memory device according to claim 9, wherein the peripheral circuit (200, 300) (Fig. 1) has a function of writing data to the memory cell 101 when the transistorTr1 is in an on state, wherein the memory cell 101 has a function of retaining the data when the transistor Tr1 is in an off state, and wherein the peripheral circuit (200, 300) has a function of reading out the data retained in the memory cell 101 when the transistor Tr1 is in an on state (Figs. 1-2, 11, 17, 23-24; [0066 – 00348]).
In re Claim 12, Kurokawa discloses the memory device according to claim 9, wherein the metal oxide comprises at least one of In and Zn ([0346]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893